DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Wei (US 2020/0150386).
Regarding claim 1, Wei discloses an image capturing lens system (see Fig 8a) comprising: a first lens L1 having negative refractive power (see Table 8-1; lens 1 focal length is calculated from the radius of curvature, thickness and refractive index to be negative and thus so too is the power); a second lens L2 having positive refractive power and a convex object-side surface (see Table 8-1 and Fig 8a; lens 2 focal length is calculated from the radius of curvature, thickness and refractive index to be positive and thus so too is the power; Fig 8a shows object-side surface of second lens to be convex; object side being a left side of the figure from where light comes into the device); a third lens L3 having positive refractive power (see Table 8-1; lens 3 focal length is calculated from the radius of curvature, thickness and refractive index to be positive and thus so too is the power); a fourth lens L4 having positive refractive power (see Table 8-1; lens 4 focal length is calculated from the radius of curvature, thickness and refractive index to be positive and thus so too is the power); a fifth lens L5 having negative refractive power, a concave object-side surface, and a concave image-side surface (see Table 8-1 and Fig 8a; lens 5 focal length is calculated from the radius of curvature, thickness and refractive index to be negative and thus so too is the power; Fig 8a shows both surfaces of second lens to be concave; image-side being a left side of the figure to where light is directed onto an image plane); and a sixth lens L6 having positive refractive power (see Table 8-1; lens 6 focal length is calculated from the radius of curvature, thickness and refractive index to be positive and thus so too is the power), wherein the first to sixth lenses are sequentially (see Fig 8a; lens L1 to L7 are placed one after another) disposed from an object side of the image capturing lens system (see Fig 8a; object side is the left side of the figure from where light from an object enters the device).
Regarding claim 2, Wei further discloses the image capturing lens system (see Fig 8a) of claim 1, further comprising: a stop ST disposed between the second lens L2 and the third lens L3 (see Fig 8a; stop ST disposed between lenses L2 and L3). 
Regarding claim 3, Wei further discloses the image capturing lens system (see Fig 8a) of claim 1, wherein one of the third to sixth lenses is formed of glass (Para [0007]; lens 4 is formed from glass).
Regarding claim 4, Wei further discloses the image capturing lens system (see Fig 8a) of claim 3, wherein the one lens formed of glass has positive refractive power (see Table 8-1; glass lens 4 has a positive refractive power calculated from the radiuses of curvature, the thickness of the lens, and the refractive index, thus so too a positive refractive power). 
Regarding claim 6, Wei further discloses the image capturing lens system (see Fig 8a) of claim 4, wherein Gf/f < 2.0 (see Table 8-1 and 9; 9.36/15.314 = 0.611 < 2.0), where Gf is a focal length of the one lens formed of glass (see Table 8-1; using the radius of curvatures, thickness, and index of refraction of lens 4 focal length is calculated to be 9.36), and f is a focal length of the image capturing lens system (see Table 9; f of embodiment 4 is 15.314). 
Regarding claim 8, Wei further discloses the image capturing lens system (see Fig 8a) of claim 1, wherein 0.7 < BFL/S8S13 (see Table 8-1; BFL/S8S13 = 7.59/10.42 = 0.73), where BFL is a distance from an image-side surface of the sixth lens to an imaging plane (see Table 8-1; BFL of embodiment 8 is 7.59), and S8S13 is a distance from an object-side surface of the fourth lens to an image-side surface of the sixth lens (see Table 8-1; S8S13 is equal to 10.42).
Regarding claim 9, Wei further discloses the image capturing system (see Fig 8a) of claim 8, wherein D34 < D23 (see Table 8-1; 0.88 < 1.76), and D45 < D34 (see Table 8-1; 0 < 0.88), where D23 is a distance from an image-side surface of the second lens to an object-side surface of the third lens (see Table 8-1; D23 is equal to 2.149-0.39= 1.76), D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens (see Table 8-1; D34 is equal to 0.88), and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens (see Fig 8a; Table 8-1; distance between fourth and fifth lens is zero as both lens are touching). 
Regarding claim 10, Wei discloses an image capturing lens system (see Fig 8a) comprising: a first lens L1, a second lens L2, a stop ST, a third lens L3, a fourth lens L4, a fifth lens L5, and a sixth lens L6 sequentially disposed from an object side of the image capturing lens system (see Fig 8a; lens 1-6 and stop disposed sequentially from an object side which is interpreted as a right side of the figure from where light enters the device), wherein the third lens or the fourth lens is formed of glass (Para [0008]; fourth lens is a glass spherical lens), and 0.7 < BFL/S8S13 (see Table 8-1; BFL/S8S13 = 7.59/10.24 = 0.73 > .7), where BFL is a distance from an image-side surface of the sixth lens to an imaging plane (see Table 2-1; BFL of embodiment 8 is 10.4217), and S8S13 is a distance from an object-side surface of the fourth lens to an image-side surface of the sixth lens (see Table 8-1; S8S13 is equal to 10.42).
Regarding claim 11, Wei further discloses the image capturing lens system (see Fig 8a) of claim 10, wherein the first lens has negative refractive power (see Table 8-1; from radius of curvature, thickness, and refractive index of lens one, the refractive power is calculated to be -1/13.12 which is negative).
Regarding claim 12, Wei further discloses the image capturing lens system (see Fig 8a) of claim 10, wherein the third lens and the fourth lens have positive refractive power (see Table 8-1; from the radius of curvature, thickness, and refractive index of lens 3 and 4, the refractive power is calculated to be .0416 and .107 respectively).
Regarding claim 14, Wei further discloses the image capturing lens system (see Fig 8a) of claim 10, wherein the second lens comprises a convex image-side surface (see Fig 8a; image-side of second lens, wherein image-side refers to right side of figure, is convex in shape). 
Regarding claim 15, Wei further discloses the image capturing lens system (see Fig 8a), wherein D34 < D23 (see Table 8-1; 0.88 < 1.76), where D23 is a distance from an image-side surface to an object-side surface of the third lens (see Table 8-1; D23 is equal to 1.76), and D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens (see Table 8-1; D34 is equal to 0.88).
Regarding claim 16, Wei further discloses the image capturing lens system (see Fig 8a) of claim 10, wherein D45 < D34 (see Table 8-1; 0 < 0.88), where D34 is a distance from an image-side surface of the third lens to the object-side surface of the fourth lens (see Table 8-1; D34 is equal to 0.88), and D45 is a distance from an image-side surface of the fourth lens to an object-side surface of the fifth lens (see Fig 8a; Table 8-1; distance between fourth and fifth lens is zero as both lens are touching).
Claims 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Liu (US 2016/0341928).
Regarding claim 5, Liu discloses an image capturing lens system (see Fig 5A) comprising: a first lens 510 having negative refractive power (see Table 9; lens 1 focal 
Regarding claim 7, Liu further discloses the image capturing lens system (see Fig 5A) of claim 1, wherein the first lens 510 comprises a convex object-side surface (see Fig 5A; object-side surface of first lens 510 is convex in shape). 
Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Chen (US 2019/0196151).
Regarding claim 13, Chen discloses an image capturing lens system (see Fig 5) comprising: a first lens 310, a second lens 320, a stop 300, a third lens 330, a fourth lens 340, a fifth lens 350, and a sixth lens 360 sequentially disposed from an object side of the image capturing lens system (see Fig 5; lens and stop placed sequentially from object side , which refers to a left side of the figure from where light enters the device), wherein the third lens or the fourth lens is formed of glass (Para [0074]; lens elements may be made of glass materials), and 0.7 < BFL/S8S13 (see Table 5; 1.67/1.984 =0.8417), where BFL is a distance from an image-side surface of the sixth lens to an imaging plane (see Table 5; BFL is equal to 1.67), and S8S13 is a distance from an object-side surface of the fourth lens to an image-side surface of the sixth lens (see Table 5; S8S13 is equal to 1.984); wherein f3/f < 2.0, and f4/f < 2.0, where f is a focal length of the image capturing lens system, f3 is a focal length of the third lens, and f4 is a focal length of the fourth lens. 
Regarding claim 17, Chen further discloses the image capturing lens system (see Fig 5) of claim 10, wherein the third lens 330 comprises a concave object-side surface (see Fig 5; object-side surface of lens 3 is concave in shape).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asami (US 2015/0131168) discloses an image capturing lens system wherein D34 < D23.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.A.S./            Examiner, Art Unit 2872  

/STEPHONE B ALLEN/            Supervisory Patent Examiner, Art Unit 2872